LIVINGSTON, Chief Justice.
Petitioner has filed in this Court an original petition for writ of habeas corpus, said petition being filed on September 24, 1964.
It appears from the petition that Judge Richard P. Emmett did, on the 15th day of September, 1964, deny an application for writ of habeas corpus filed in the Montgomery Circuit Court. Petitioner did not seek to have this ruling reviewed by appeal.
The original petition here filed is due to be denied, and it is so ordered.
Petition denied.
SIMPSON, MERRILL and HAR-WOOD, JJ., concur.